Citation Nr: 1205577	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  98-10 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent disabling for service-connected residuals of lumbar spine injury from February 20, 1997.

2.  Entitlement to an initial evaluation in excess of 10 percent disabling for service-connected residuals of fracture of thoracic spine T-9 from February 20, 1997.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968, and from December 1976 to December 1980.

This matter is before the Board of Veterans' Appeals ("Board") on appeal from a January 1993 rating decision by which the RO granted service connection for residuals of a lumbar spine injury and residuals of a fracture of the thoracic spine at T-9, and assigned initial evaluations of 20 percent and 0 percent, respectively, for these disorders; the Veteran subsequently appealed the assigned evaluations.

In May 1993, the Veteran testified at a hearing before a Decision Review Officer at the North Little Rock RO.  A transcript of the hearing has been associated with the claims folder.

By an August 1997 rating decision, the RO readjudicated the Veteran's claims and assigned a 40 percent evaluation for his lumbar spine disability, and a 10 percent evaluation for his thoracic spine disability, both effective February 20, 1997.  Despite the assignment of increased disability evaluations for these disorders, the issues remain in appellate status because the Veteran has continued to express disagreement with the assigned ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal").  

The Board has previously considered this appeal.  In November 2000, March 2004 and October 2006, the Board remanded the issues on appeal to the RO for further evidentiary and procedural development.

In May 2009, the Board again remanded the Veteran's claims for further development, specifically to obtain up-to-date treatment records and afford him a VA examination to determine the current severity of his service-connected spinal disabilities.  This was accomplished, and in June 2010, the VA Appeals Management Center issued a Supplemental Statement of the Case ("SSOC"), in which it continued the previously-assigned disability ratings.  

In an October 2010 decision, the Board denied the Veteran's claims.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  In October 2011, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney (hereinafter known as "the parties") filed a Joint Motion for Remand ("Joint Motion"), requesting that the Court vacate the Board decision and remand the case for further development and readjudication.  In November 2011, the Court granted the parties' Joint Motion, vacated the Board's October 2010 decision, and remanded the case to the Board for compliance with the directives specified by the Court.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his service-connected lumbar and thoracic spine disorders are of greater severity than the current disability ratings contemplate.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claims.  

In cases involving joint disorders, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

In June 2009, the Veteran was afforded a VA compensation and pension examination to ascertain the severity of his service-connected spinal disabilities.  In the examination report, the examiner noted that the Veteran did not demonstrate additional limitation with repetitive testing, did not report flare-ups, and did not have significant weakness or tenderness.  He did, however, note that the Veteran displayed incoordination, weakened movement and excess fatigability on repetitive testing, as well as lumbar and thoracic pain, which he opined would limit his functional ability.  

In the aforementioned October 2011 Joint Motion, the parties agreed that the Board erred in relying upon the findings of the June 2009 VA examination, which contained apparently conflicting statements concerning the additional functional impact to the Veteran due to pain from his service-connected lumbar and thoracic spine disabilities.  See 38 C.F.R. § 4.10 (VA examiner must evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the veteran's ordinary activity).  Accordingly, the Board finds that a remand is necessary in order to afford the Veteran another examination that takes into account the Court's holding in DeLuca.  See also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes the duty to provide an adequate examination when such an examination is indicated); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided).  

In addition, it appears that the most recent VA treatment reports of record are dated June 2010.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Therefore, the RO should ensure that up-to-date VA treatment reports pertaining to the Veteran's lumbar and thoracic spine disabilities are obtained and associated with the claims folder.

The Board also observes that the most recent private treatment records for the Veteran's spinal disorders are dated August 2010.  Accordingly, an attempt should be made to obtain up-to-date private treatment records from any private providers identified by the Veteran as having treated his service-connected spinal disorders.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all available VA treatment records since June 2010 pertaining to the Veteran's lumbar and thoracic spine disorder and associate with the claims folder.  Any negative reply should also be included in the claims folder.

2.  Send the Veteran a release form(s) and ask him to identify any private medical providers that have treated him for his service-connected lumbar and thoracic spine disorders since August 2010.  Any records obtained should be included in the claims folder.  Any negative reply should also be included in the claims folder.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected lumbar and thoracic spine disabilities.  If possible, the examination should be performed by the same examiner who performed the June 2009 examination.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that pertinent documents in the claims folder were reviewed, to include all previous VA spine examinations.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should elicit from the Veteran a complete history of his symptoms and treatment related to the disabilities and note that, in addition to the medical evidence of record, the Veteran's personal statements concerning his history have been considered.  

a.) The examiner should specifically describe the degree of disability present in the Veteran's lumbar and thoracic spine, including the current ranges of motion, along with any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described. To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should also specify if ankylosis is present.  Any and all opinions must be accompanied by a complete rationale.

b.) To the degree possible, the examiner should reconcile the conflicting statements from the June 2009 examination relating to the functional impact to the Veteran due to pain from his service-connected lumbar and thoracic spine disabilities.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter(s) should then be returned to the Board, if in order, for further appellate process.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

